Exceptions overruled. This is an action of tort for damage by fire to a building and contents owned by the plaintiffs. There was evidence that during a snow storm with accompanying high winds a pole from which service wires carrying electricity came to the plaintiffs’ house was caused to lean away from the house about fifteen feet. This resulted in a stretching of the wires, one of which dropped to the ground. A short circuit occurred with a consequent flow of excess current from a transformer on a second pole located some ninety-nine feet from the first. The short circuit could have been generated by the broken wire coming in contact with the snow covered ground or because of an abnormal sag in the wires produced by snow accumulation on them. A fuse on the transformer which was supposed to blow under these conditions failed to do so and there was fed into the plaintiffs’ house and wiring system a charge approximating 2,300 volts for a period of fifteen minutes. This caused the fire. A motion for a directed verdict by the defendant was correctly denied. There was evidence on which the jury might have found the defendant negligent. It is not necessary to rely on such cases as Fitchburg Gas & Elec. Light Co. v. Samuel Evans Constr. Co. Inc. 338 Mass. 752. See St. Louis v. Bay State St. Ry. 216 Mass. 255, 257, and eases cited; Burns v. Holyoke St. Ry. 253 Mass. 443, 445. Whether the plaintiffs were guilty of contributory negligence was for the jury. Rasmussen v. Fitchburg Gas & Elec. Light Co. 343 Mass. 515, 519.